          Case 1:21-cr-00292-RCL Document 72 Filed 06/08/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF
 AMERICA,                                      Case No. 1:21-cr-00292-RCL-1
        -v-
 CHRISTOPHER WORRELL,
                Defendant.


      Response to Court Order Regarding Sealing of Orders and Government Filings
       Christopher Worrell, by and through his counsel, tenders this reply to the Court’s Order for

a response within ten (10) days regarding the seal of orders and Government filings with regard to

Mr. Worrell’s medical history and diagnosis. ECF No. 69. As Mr. Worrell has already made a

number of public filings not under seal which contain his medical history with regard to his non-

Hodgkin's lymphoma diagnosis, his COVID-19 diagnosis, his broken hand, and his episodes of

passing out or blacking out, references to these need not be under seal or be redacted.

       These appear to be the medical history the Government and the Court refer to and thus Mr.

Worrell has no objection to unsealing these documents. These include the medical reports from

the DC Jail and the Howard University Hospital, at this time, Mr. Worrell has no objection to

unsealing these records.


Dated: June 8, 2021                          /s/ John M. Pierce
                                             John M. Pierce
                                             355 S. Grand Avenue, 44th Floor
                                             Los Angeles, CA 90071
                                             Tel: (213) 262-9333
                                             jpierce@piercebainbridge.com

                                             Attorneys for Defendant Christopher Worrell
         Case 1:21-cr-00292-RCL Document 72 Filed 06/08/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I hereby certify that, on June 8, 2021, this motion and the accompany

declaration was filed via the Court’s electronic filing system, which constitutes

service upon all counsel of record.

                                        /s/ John M. Pierce
                                        John M. Pierce
